Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US Pub. No. 2015/0325174 A1).
		As to claim 1, Yu shows a display device (Fig. 4 and para. 78), comprising: a display panel (116, Fig. 4 and para. 79) including a plurality of gate lines (Gn, Fig. 4 and para. 80), a plurality of data lines (Dm, Fig. 4 and para. 80), and a plurality of subpixels (Figs. 4 – 6 and paras. 89 and 90); a gate driver circuit 118 driving the plurality of gate lines (Fig. 4 and para. 82);  a data driver circuit 120 driving the plurality of data lines (Fig. 4 and para. 85);  and a timing controller 124 controlling signals applied to the gate driver circuit and the data driver circuit (Fig. 4 and paras. 82 and 85), wherein the timing controller controls the data driver circuit (para. 85) to apply a black data to a first subpixel of the plurality of subpixels (para. 103), and controls the gate driver circuit to apply a gate signal (SCS, Figs. 4 and 5 and para. 83), which is a signal for sensing a characteristic of a driving transistor SW2 of the first subpixel (Fig. 8 and paras. 115 – 134), in an interval between times at which the data driver circuit applies the black data to the first subpixel (Fig. 8 and para. 133). 

 		As to claim 4, Yu shows that the gate signal, by which the characteristic of the driving transistor of the first subpixel is sensed, includes: a scan signal, by which an operation of the switching transistor is controlled; and a sense signal, by which an operation of the sensing transistor is controlled (Figs. 5 and 8 and paras. 115 – 134). 
		As to claim 6, Yu shows that a cycle of the black data applied is controlled to be different from a cycle of image data applied to the first subpixel (Figs. 5 and 8 and paras. 115 – 134). 
		As to claim 7, Yu shows a compensation circuit determining a compensation value for an image data voltage using a sensed value of the characteristic of the driving transistor and applying the image data voltage, changed according to the determined compensation value, to the first subpixel (para. 134). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lim et al. (US Pub. No. 2015/0049075 A1).
		As to claim 8, Yu does not show that the compensation circuit includes: an analog-to-digital converter measuring a voltage of a reference voltage line electrically connected to the driving transistor and converting the measured voltage into a digital value;  a switch circuit electrically connected between the driving transistor and the analog-to-digital converter to control an operation of sensing the characteristic of the driving transistor;  a memory storing the sensed value output from the analog-to-digital converter or retaining a reference sensing value previously stored therein;  a compensator comparing the sensed value with the reference sensing value stored in the memory to determine the compensation value, by which a characteristic deviation of the driving transistor is compensated for;  a digital-to-analog converter converting the image data voltage, changed according to the compensation value determined by the compensator, into an analog image data voltage;  and a buffer outputting the analog image data voltage, output from the digital-to-analog converter, to a data line designated from among the plurality of data lines. 
		Lim shows that a compensation circuit (130/140, Fig. 4 and para. 43) includes: an analog-to-digital converter measuring a voltage of a reference voltage line REF electrically connected to the driving transistor and converting the measured voltage into a digital value (Figs. 4 and 5 and para. 50);  a switch circuit ST electrically connected between a driving transistor DT and the analog-to-digital converter to control an operation of sensing a characteristic of the driving transistor (Figs. 4 and 5 and para. 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yu with those of Lim because designing the system in this way allows the device to improve image quality in real-time (para. 89).
		As to claim 9, Yu does not show that the black data is applied to the first subpixel via a switch circuit of the compensation circuit. 
		Lim shows that black data is applied to a subpixel via a switch circuit CS of a compensation circuit (Fig. 4 and para. 50). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yu with those of Lim because designing the system in this way allows the device to improve image quality in real-time (para. 89).
Claims 3, 5 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Park (US. Pub. No. 2018/0061293 A1).
As to claim 3, Yu does not show that the sensing of the characteristic of the driving transistor includes: an initialization period in which, the switching transistor is turned on, and a sensing data voltage is supplied through the data line, and a sensing reference voltage is supplied through the reference voltage line; a tracking period in which the sensing reference voltage to the driving transistor is blocked; and a sampling period in which the characteristic of the driving transistor is sensed through the reference voltage line. 
		Park shows that a sensing of a characteristic of a driving transistor DR (Figs. 6 and 7 and para. 67) includes: an initialization period (initial) in which, a switching transistor is turned on (Figs. 6 and 7 and para. 70), and a sensing data voltage (i.e. black) is supplied through a data line (Fig. 6 and 7 and para. 72), and a sensing reference voltage VREF is supplied through a reference voltage line (Fig. 7 and para. 73); a tracking period in which the sensing reference voltage to the driving transistor is blocked (Fig. 7); and a sampling period in which the characteristic of the driving transistor is sensed through the reference voltage line (Fig. 7 and para. 70).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yu with those of Park because designing the system in this way allows the device to sense and address display defects (para. 84).
		As to claim 5, Yu does not show that the scan signal and the sense signal are applied through a single gate line among the plurality of gate lines. 
		Park shows that a scan signal and a sense signal are applied through a single gate line among a plurality of gate lines (Fig. 6 and para. 45). 

		As to claim 13, Yu shows a method of driving a display device (Fig. 8 and paras. 115 – 134), the method comprising: applying, by a data driver circuit (120, Fig. 4 and para. 85), black data to a first subpixel of a plurality of subpixels in a predetermined cycle (Fig. 8 and para. 133); and applying a gate signal (SCS, Figs. 4 and 5 and para. 83), by which a characteristic of a driving transistor SW2 of the first subpixel is sensed (Fig. 8 and paras. 115 – 134), wherein gate signal is applied in a period between points in time at which the black data is applied (Fig. 8).
		Yu does not show that that the gate signal does not overlap the black data. 
 		Park shows that a gate signal SCAN used for sensing a characteristic of a driving transistor does not overlap a time at which black data is applied (i.e. during sampling period SAMP, Fig. 7 and paras. 68 – 73).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yu with those of Park because designing the system in this way allows the device to sense and address display defects (para. 84).
		As to claim 14, Yu shows the method of supplying a sensing data voltage (i.e. black) through a data line (Fig. 8 and para. 133) and a sensing reference voltage through a reference voltage line electrically connected to the first subpixel S1 (Fig. 5 and para. 99); increasing a voltage of the reference voltage (i.e. voltage of C1) line by blocking the sensing reference voltage (Fig. 8 and para. 134); and sensing the characteristic of the driving transistor through the reference voltage line (para. 134). 

		As to claim 16, Yu shows that cycle of the black data applied is controlled to be a different from a cycle of image data applied to the first subpixel (Fig. 8 and paras. 115 – 134). 
Claims 18, 19, 21, 22, 24, 25, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lim (US Pub. No. 2015/0049075 A1) and Park (US. Pub. No. 2018/0061293 A1).
		As to claims 18 and 21, Yu shows a display device and associated methodology  (Fig. 4 and para. 78), comprising: a display panel (116, Fig. 4 and para. 79) including a plurality of gate lines (Gn, Fig. 4 and para. 80), a plurality of data lines (Dm, Fig. 4 and para. 80), and a plurality of subpixels (Figs. 4 – 6 and paras. 89 and 90);  a gate driver circuit 118 driving the plurality of gate lines (Fig. 4 and para. 82); a data driver circuit 120 driving the plurality of data lines (Fig. 4 and para. 85);  and a timing controller 124 controlling signals applied to the gate driver circuit and the data driver circuit (Fig. 4 and paras. 82 and 85).
		Yu does not show that neither image data nor black data is applied to the plurality of subpixels in a first blank period, the timing controller controls gate signals to sense a characteristic of a driving transistor in each of the plurality of subpixels in the first blank period and controls a recovery voltage to be applied in a second blank period 
		Lim shows that neither image data (during display/frame period) nor black data (causing possible stripe generation) is applied to a plurality of subpixels in a first blank period (n VBI, Figs. 9 – 11 and paras. 68 – 75), that a timing controller 110 controls gate signals (Fig. 1 and para. 29) to sense a characteristic of a driving transistor in each of the plurality of subpixels in the first blank period (Figs. 9 – 11 and paras. 68 – 75) and controls a recovery voltage to be applied in a second blank period subsequent to the first blank period to reset the plurality of subpixels on which characteristics sensing has been performed in the first blank period (Figs. 9 – 11 and paras. 68 – 75).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yu with those of Lim because designing the system in this way allows the device to improve image quality in real-time (para. 89).
		Yu as modified above does not show that a first gate signal applied to a first subpixel of the plurality of subpixels in the first blank period does not overlap the black data applied to the first subpixel.
		Park shows that a gate signal SCAN used for sensing a characteristic of a driving transistor does not overlap a time at which black data is applied (i.e. during sampling period SAMP, Fig. 7 and paras. 68 – 73).

		As to claims 19 and 22, Yu shows that the timing controller controls, by the data driver circuit (para. 85), the black data to be applied to designated subpixels among the plurality of subpixels (para. 103), and controls the gate signals for sensing the characteristic of the driving transistor to be applied in an interval between times at which the black data is applied (Fig. 8 and paras. 133 and 134). 
 		As to claims 24 and 26, Yu shows a display device and associated methodology  (Fig. 4 and para. 78), comprising: a display panel (116, Fig. 4 and para. 79) including a plurality of gate lines (Gn, Fig. 4 and para. 80), a plurality of data lines (Dm, Fig. 4 and para. 80), and a plurality of subpixels (Figs. 4 – 6 and paras. 89 and 90);  a gate driver circuit 118 driving the plurality of gate lines (Fig. 4 and para. 82); a data driver circuit 120 driving the plurality of data lines (Fig. 4 and para. 85);  and a timing controller 124 controlling signals applied to the gate driver circuit and the data driver circuit (Fig. 4 and paras. 82 and 85), wherein the timing controller controls the data driver circuit to apply a black data to another data line spaced apart from a data line, to which an image data is applied, by a certain distance (inherently, Fig. 8 and paras. 82 and 115 – 134).
		Yu does not show that for a blank period in which neither the image data nor the black data is applied, the timing controller controls the gate driver circuit to apply a gate signal to sense a characteristic of a driving transistor in each of the plurality of subpixels.

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yu with those of Lim because designing the system in this way allows the device to improve image quality in real-time (para. 89).
		Yu as modified above does not show that a first gate signal applied to a first subpixel of the plurality of subpixels in the first blank period does not overlap the black data applied to the first subpixel.
		Park shows that a gate signal SCAN used for sensing a characteristic of a driving transistor does not overlap a time at which black data is applied (i.e. during sampling period SAMP, Fig. 7 and paras. 68 – 73).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yu with those of Park because designing the system in this way allows the device to sense and address display defects (para. 84).
		As to claims 25 and 27, Yu does not show that the blank period includes a first blank period in which the timing controller controls the gate signal to sense the characteristic of the driving transistor and a second blank period subsequent to the first blank period in which the timing controller controls a recovery voltage to be applied to reset the plurality of subpixels on which characteristics sensing has been performed in the first blank period. 

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Yu with those of Lim because designing the system in this way allows the device to improve image quality in real-time (para. 89).
Allowable Subject Matter
Claims 10 – 12, 17, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627